Exhibit 10.2

 

--------------------------------------------------------------------------------

A&B Draft 12/26/07

GUARANTEE AND COLLATERAL AGREEMENT

made by

ABX HOLDINGS, INC.

ABX AIR, INC.,

CHI ACQUISITION CORP.

and their respective Subsidiaries

in favor of

SUNTRUST BANK,

as Administrative Agent

Dated as of December 31, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

Section 1.

   DEFINED TERMS    1

1.1.

   Definitions    1

1.2.

   Other Definitional Provisions    5

Section 2.

   GUARANTEE    5

2.1.

   Guarantee    5

2.2.

   Right of Contribution    6

2.3.

   No Subrogation    6

2.4.

   Amendments, etc., with respect to the Borrower Obligations    6

2.5.

   Guarantee Absolute and Unconditional    7

2.6.

   Reinstatement    8

2.7.

   Payments    8

Section 3.

   GRANT OF SECURITY INTEREST    8

Section 4.

   REPRESENTATIONS AND WARRANTIES    9

4.1.

   Title; No Other Liens    9

4.2.

   Perfected First Priority Liens    10

4.3.

   Jurisdiction of Organization    10

4.4.

   Equipment    10

4.5.

   Farm Products    10

4.6.

   Investment Property    10

4.7.

   Receivables    11

4.8.

   Intellectual Property    11

4.9.

   Commercial Tort Claims    11

4.10.

   Aircraft    11

Section 5.

   COVENANTS    11

5.1.

   Delivery of Instruments, Certificated Securities and Chattel Paper    11

5.2.

   Maintenance of Insurance    12

5.3.

   Maintenance of Perfected Security Interest; Further Documentation    12

5.4.

   Changes in Locations, Name, etc.    12

5.5.

   Notices    12

5.6.

   Investment Property    13

5.7.

   Receivables    14

5.8.

   Intellectual Property    15

5.9.

   Commercial Tort Claims    16

5.10.

   Aircraft    16

Section 6.

   REMEDIAL PROVISIONS    18

6.1.

   Certain Matters Relating to Receivables    18

6.2.

   Communications with Obligors; Grantors Remain Liable    18

6.3.

   Pledged Stock    19

 

i



--------------------------------------------------------------------------------

           Page

6.4.

   Proceeds to be Turned Over to Administrative Agent    20

6.5.

   Application of Proceeds    20

6.6.

   Code and Other Remedies    20

6.7.

   Securities Law Restrictions    21

6.8.

   Deficiency    21

Section 7.

   THE ADMINISTRATIVE AGENT    22

7.1.

   Administrative Agent’s Appointment as Attorney-in-Fact, etc.    22

7.2.

   Duty of Administrative Agent    24

7.3.

   Filing of Financing Statements    24

7.4.

   Authority of Administrative Agent    24

Section 8.

   MISCELLANEOUS    25

8.1.

   Amendments in Writing    25

8.2.

   Notices    25

8.3.

   No Waiver by Course of Conduct; Cumulative Remedies    25

8.4.

   Enforcement Expenses; Indemnification    25

8.5.

   Successors and Assigns    26

8.6.

   Setoff    26

8.7.

   Counterparts    26

8.8.

   Severability    26

8.9.

   Section Headings    27

8.10.

   Integration    27

8.11.

   GOVERNING LAW    27

8.12.

   Submission To Jurisdiction; Waivers    27

8.13.

   Acknowledgments    27

8.14.

   Additional Grantors    28

8.15.

   Releases    28

8.16.

   Subordination    28

8.17.

   WAIVER OF JURY TRIAL    29

SCHEDULES

     

Schedule 1

   Intellectual Property   

Schedule 2

   Investment Property   

Schedule 3

   Commercial Tort Claims   

Schedule 4

   Jurisdictions of Organization   

Schedule 5

   Inventory and Equipment Locations   

Schedule 6

   Aircraft   

Schedule 7

   Notice Addresses   

Exhibit 8

   Excluded Aircraft and Engines   

ANNEX

     

Annex 1

   Form of Assumption Agreement   

 

ii



--------------------------------------------------------------------------------

THIS GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”) dated as of
December 31, 2007, made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein, the “Grantors”),
in favor of SUNTRUST BANK, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the lending and other financial institutions (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of the
date hereof (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among ABX HOLDINGS, INC., a Delaware corporation
(“Holdings”), ABX AIR, INC., a Delaware corporation (“ABX”) and CHI ACQUISITION
CORP., a Florida corporation (“CHI”, together with ABX, the “Borrowers”), the
Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrowers, the Lenders and the Administrative Agent have
entered into the Credit Agreement, pursuant to which the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;

WHEREAS, Holdings and the Borrowers are members of an affiliated group of
companies that includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

WHEREAS, Holdings, the Borrowers and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, and in order to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and in order to induce the Lenders to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Letter of Credit Rights, Promissory Notes and
Supporting Obligations.

 

- 1 -



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Applicable Governmental Authority”: as defined in Section 5.7(c).

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations,
indebtedness and liabilities of the Borrowers (including, without limitation,
(i) interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrowers,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding, and (ii) the due and punctual payment and performance of all
obligations in respect of overdrafts and related liabilities owed to the
Administrative Agent or any of its Affiliates and arising from treasury,
depository and cash management services in connection with any
automated-clearing-house transfers of funds) to the Administrative Agent, the
Letter of Credit Issuer or any Lender (or, in the case of any Specified Hedge
Agreement, any Affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or pursuant to, the Credit Agreement, this Agreement, the other
Credit Documents, any Letter of Credit, any Specified Hedge Agreement or any
other document made, delivered or given in connection with any of the foregoing,
in each case whether on account of principal, interest, Reimbursement
Obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Borrowers pursuant to the
terms of any of the foregoing agreements).

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 1), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 1), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

- 2 -



--------------------------------------------------------------------------------

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time
savings, passbook or like account maintained with a depositary institution.

“Excluded Property”: as defined in Section 3.

“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Credit
Document or any Specified Hedge Agreement to which such Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of this Agreement or any other Credit Document).

“Guarantors”: the collective reference to each Grantor other than the Borrowers.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Holdings or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Capital Stock
constituting Collateral.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrowers, the Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“paid in full” and “payment in full”: paid in full in cash.

 

- 3 -



--------------------------------------------------------------------------------

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 1, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 1, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 1.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor.

“Pledged Securities”: the collective reference to the Pledged Stock and the
Pledged Notes.

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of any Person that may be issued or granted to,
or held by, any Grantor while this Agreement is in effect; provided that in no
event shall more than 65% of the total outstanding Foreign Subsidiary Voting
Stock of any Foreign Subsidiary be required to be pledged hereunder.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Secured Parties”: the collective reference to the Administrative Agent, the
Letter of Credit Issuer, the Lenders and any Lender Affiliate to which Borrower
Obligations or Guarantor Obligations, as applicable, are owed.

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 1,
and (ii) the right to obtain all renewals thereof.

 

- 4 -



--------------------------------------------------------------------------------

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 1.

“Transportation Code”: Title 49 of the United States Code, as the same may be
amended, modified, restated or replaced from time to time.

1.2. Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1. Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors and
permitted indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

(b) Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations shall have been satisfied by payment in full,
no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrowers may be free from any Borrower Obligations.

 

- 5 -



--------------------------------------------------------------------------------

(e) Except as provided in Section 8.15, no payment made by the Borrowers, any of
the Guarantors, any other guarantor or any other Person or received or collected
by the Administrative Agent or any Lender from the Borrowers, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any setoff, appropriation or application at any time or from time
to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Borrower Obligations or any
payment received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit is outstanding and the Commitments are terminated.

2.2. Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

2.3. No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any setoff or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrowers or
any other Guarantor or any collateral security, guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any Guarantor seek any contribution or reimbursement from
the Borrowers or any other Guarantor in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Administrative Agent and the
Lenders by the Borrowers on account of the Borrower Obligations are paid in
full, no Letter of Credit is outstanding and the Commitments are terminated. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Borrower Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine. For the avoidance of doubt,
nothing in the foregoing shall operate as a waiver of any subrogation rights.

2.4. Amendments, etc., with respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by the Administrative Agent
or any Lender may be rescinded by the Administrative Agent or such Lender and
any of the Borrower Obligations continued,

 

- 6 -



--------------------------------------------------------------------------------

and the Borrower Obligations, or the liability of any other Person upon them or
for any part thereof, or any collateral security or guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Credit Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may reasonably deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any Lender for the payment of the
Borrower Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Borrower Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.

2.5. Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Administrative Agent or any Lender upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrowers and any of the Guarantors, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. To the fullest extent permitted by
applicable law, each Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Borrowers or any
of the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2, to the
fullest extent permitted by applicable law, shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Credit Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrowers or any other Person against
the Administrative Agent or any Lender or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrowers or such Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrowers for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrowers, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrowers, any other Guarantor or any other Person or to realize upon any such
collateral security

 

- 7 -



--------------------------------------------------------------------------------

or guarantee or to exercise any such right of offset, or any release of the
Borrowers, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.6. Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrowers or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrowers or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.7. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without setoff or counterclaim in Dollars at
the Payment Office.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired or created by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (wherever located, collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents;

(e) all Equipment (including, without limitation, all Aircraft and Engines);

(f) all Fixtures

(g) all General Intangibles;

(h) all Instruments;

(i) all Intellectual Property;

 

- 8 -



--------------------------------------------------------------------------------

(j) all Inventory;

(k) all Investment Property;

(l) all Letter of Credit Rights;

(m) all Commercial Tort Claims with respect to the matters described on
Schedule 3;

(n) all other personal property not otherwise described above;

(o) all books and records pertaining to the Collateral;

(p) all other Goods and personal property, whether tangible or intangible; and

(q) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, the term Collateral and the terms set forth in this Section
defining the components of Collateral shall not include, and this Agreement
shall not constitute a grant of a security interest in, any of the following
(the “Excluded Property”): (a) any Equipment (including Aircraft and Engines)
owned by any Grantor on the date hereof or hereafter acquired that is subject to
a Lien securing a purchase money, capital or finance lease obligation permitted
to be incurred pursuant to Section 9.4(c) of the Credit Agreement to the extent
that the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money, capital or finance lease
obligation) prohibits the creation of any other Lien on such property; (b) any
Deposit Account exclusively used for all or any of payroll, benefits, taxes,
escrow, customs, insurance impress accounts or other fiduciary purposes;
(c) Aircraft and Engines set forth on Schedule 8 hereto; (d) the shares of
Capital Stock of any Foreign Subsidiary to the extent such Capital Stock exceeds
65% of the voting power of all classes of Capital Stock of such Foreign
Subsidiary entitled to vote; and (e) any Grantor’s interests as a lessee under
any operating lease existing on or after the date hereof to the extent that such
operating lease expressly prohibits the creation of any Lien on such interests;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to above and
such Proceeds shall not constitute “Excluded Property” (unless such Proceeds,
substitutions or replacements would constitute “Excluded Property” as defined
above) provided further, however, that if and when (1) the granting of such
security interest is not so prohibited, or (2) upon the consent of any holder of
a Lien of the type described in clause (a) of the first preceding proviso, the
Administrative Agent will be deemed to have, and at all times to have had, a
security interest in such Excluded Property.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each of the other Secured Parties that:

4.1. Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the Permitted Liens, such Grantor owns each item of the
Collateral free and clear of any and all Liens. No effective financing
statement, security agreement or other public notice with respect to all or any
part of the Collateral is on file, of record or registered in any public office
or is of record under the Cape Town Convention, except such as have been filed
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, pursuant to this Agreement or as are expressly permitted by the Credit
Agreement or as to which documentation to terminate the same shall have been
delivered to the Administrative Agent.

 

- 9 -



--------------------------------------------------------------------------------

4.2. Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (i) upon the filing of financing statements for the Grantors, the
filing with the FAA of Aircraft Security Agreements covering the Aircraft and
Engines included in the Collateral, and the registration of such Liens in the
Aircraft and Engines under the Cape Town Convention, will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor except with respect to
any Intellectual Property, to the extent the security interest therein may be
perfected by filing, recording or registration in the United States pursuant to
the New York UCC or the rules and regulations of the FAA and (ii) are prior to
all other Liens on the Collateral in existence on the date hereof except for
Permitted Liens which have priority over the Liens on the Collateral by
operation of law (including the priority rules under the New York UCC) or which
are expressly permitted pursuant to Section 9.3 of the Credit Agreement to be
prior to the security interests granted pursuant to this Agreement.

4.3. Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any) are specified on Schedule 4. Such Grantor has furnished to
the Administrative Agent a certified charter, certificate of incorporation or
other organization document and long-form good standing certificate as of a date
which is recent to the date hereof.

4.4. Equipment. On the date hereof, the Equipment of each Grantor is kept at the
locations listed on Schedule 5. The provisions of this Section 4.4 shall not
apply to Equipment in transit, that has been sold, that is out for repair, that
is at other locations for purposes of onsite maintenance or repair or that is
being used for purposes related to such Grantor’s business as permitted by
Section 9.1 of the Credit Agreement.

4.5. Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.6 Investment Property. (a) On the date hereof, the shares of Pledged Stock
pledged by such Grantor hereunder constitute all the issued and outstanding
shares or ownership interests, as applicable, of all classes of the Capital
Stock, as applicable of each Issuer owned by such Grantor, and in the case of
Issuers that are Foreign Subsidiaries, the shares of such Foreign Subsidiaries
pledged by

 

- 10 -



--------------------------------------------------------------------------------

such Grantor constitute 65% of the outstanding Foreign Subsidiary Voting Stock
of each Issuer owned by such Grantor (or, if such Grantor owns less than 65% of
the outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary,
constituting all the Foreign Subsidiary Voting Stock of such Foreign Subsidiary
owned by such Grantor).

(b) All the shares of the Pledged Stock as to which a Subsidiary of Holdings is
the Issuer have been duly and validly issued and are fully paid and
nonassessable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

(d) Such Grantor is the beneficial owner of, and has good and marketable title
to, the Investment Property pledged by it hereunder, free of any and all Liens
or options in favor of any other Person, except the security interest created by
this Agreement or Liens expressly permitted pursuant to the Credit Agreement.

4.7. Receivables. No amount payable to such Grantor under or in connection with
any Receivable is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Administrative Agent.

4.8. Intellectual Property. Schedule 1 lists all Intellectual Property owned by
each Grantor on the date hereof.

4.9. Commercial Tort Claims. On the date hereof, except to the extent listed in
Section 3 above, no Grantor has knowledge of rights in any Commercial Tort
Claim.

4.10 Aircraft. As of the date hereof, Schedule 6 lists all Aircraft and Engines
owned by any Grantor, including the following information for each such
Aircraft: make, model, serial number and registration number. Such Schedule
shall include for all Engines the following information for each Engine: make,
model, serial number, if less than 550 horsepower, the takeoff horsepower
rating. Such schedule also includes the primary location and base of operations
for each of the foregoing. Each Grantor that owns any Aircraft and/or Engines is
registered pursuant to the Cape Town Convention. The Borrowers shall update this
Schedule 6 concurrently with the delivery of the financial statements required
to be delivered pursuant to Section 8.1(a) and (b) of the Credit Agreement so
that the representations made under this Section shall be true and correct at
such time.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and the Commitments shall have terminated:

5.1. Delivery of Instruments, Certificated Securities and Chattel Paper. If
(a) any amount owed by any Subsidiary of the Borrowers to any Grantor or (b) any
other amount under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be delivered as soon as
reasonably practicable to the Administrative Agent, duly indorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

 

-11-



--------------------------------------------------------------------------------

5.2. Maintenance of Insurance. Such Grantor will maintain or caused to be
maintained the insurance required by Section 8.3 of the Credit Agreement.

5.3. Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall take all actions reasonably requested by the Administrative Agent
to maintain the security interest created by this Agreement as a security
interest having at least the perfection and priority described in Section 4.2
and shall take all actions reasonably requested by the Administrative Agent to
defend such security interest against the claims and demands of all Persons
whomsoever, subject in each case to Liens permitted by the Credit Agreement and
to the rights of such Grantor under the Credit Documents to dispose of the
Collateral.

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property not issued by the Borrowers’
Subsidiaries, Letter of Credit Rights and any other relevant Collateral, using
commercially reasonable efforts to take, at any time after the request of the
Administrative Agent, any actions necessary to enable the Administrative Agent
to obtain “control” (within the meaning of the applicable Uniform Commercial
Code) with respect thereto.

5.4. Changes in Locations, Name, etc. Such Grantor will not, except upon 10
days’ prior written notice to the Administrative Agent (or such shorter notice
as shall be reasonably satisfactory to the Administrative Agent) and delivery to
the Administrative Agent of all additional financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization from that referred to in Section 4.3
or (ii) change its name.

5.5. Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

(a) any Lien (other than security interests created hereby or Permitted Liens)
on any of the Collateral which could affect the ability of the Administrative
Agent to exercise any of its remedies hereunder; and

 

-12-



--------------------------------------------------------------------------------

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

5.6. Investment Property. (a) If such Grantor shall become entitled to receive
or shall receive (either prior to, or after, the date hereof) any certificate
(including, without limitation, any certificate representing a stock dividend or
a distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Administrative Agent and the Lenders, hold the same in
trust for the Administrative Agent and the Lenders and deliver the same
forthwith to the Administrative Agent in the exact form received, either duly
indorsed by such Grantor to the Administrative Agent, or together with an
undated stock power covering such certificate duly executed in blank by such
Grantor, to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations; provided, however, that
Holdings shall deliver the certificate(s) evidencing the Capital Stock of ABX
within 5 Business Days of the date hereof (or such longer period to which the
Administrative Agent consents in its sole discretion), together with undated
stock powers covering such certificate(s). If an Event of Default shall have
occurred and be continuing, and any distribution of capital to a Grantor (other
than cash) required to be included in Collateral shall be made on or in respect
of the Investment Property or any property (other than cash) required to be
included in Collateral shall be distributed to a Grantor upon or with respect to
the Investment Property pursuant to the recapitalization or reclassification of
the capital of any Issuer or pursuant to the reorganization thereof, such
Grantor shall, unless such distribution of capital or property is otherwise
subject to a perfected security interest in favor of the Administrative Agent,
use commercially reasonable efforts to cause it to be subject to a perfected
security interest in favor of the Administrative Agent to the extent and in the
manner required pursuant to Section 5.3 hereof. If any such property so
distributed in respect of the Investment Property shall be received by such
Grantor, such Grantor shall, until such property is delivered to the
Administrative Agent, hold such property in trust for the Administrative Agent
and the Lenders as additional collateral security for such Grantor’s
Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
shall not (i) sell, assign, transfer, exchange, or otherwise dispose of, or
grant any option with respect to, the Investment Property or Proceeds thereof
(except pursuant to a transaction expressly permitted by Section 9.2 of the
Credit Agreement), (ii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or Permitted Liens or (iii) except as
expressly permitted by Section 9.7(b) of the Credit Agreement, enter, subsequent
to the date upon which such Investment Property becomes Collateral hereunder,
into any agreement (other than the Credit Agreement) or undertaking restricting
the right or ability of such Grantor or the Administrative Agent to sell, assign
or transfer any of the Investment Property required to be included in Collateral
or Proceeds thereof.

 

-13-



--------------------------------------------------------------------------------

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property required to be included in Collateral issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 5.6(a) or (b) with respect to such Investment Property
issued by it and (iii) the terms of Sections 6.3(b) and 6.7 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(b) and 6.7 with respect to such Investment Property
issued by it.

(d) Unless an Event of Default shall have occurred and be continuing, each
Grantor shall be permitted to receive all dividends (other than dividends
payable in Capital Stock) paid in respect of the Pledged Stock and all payments
made in respect of the Pledged Notes, in each case to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that such Grantor will not be entitled to exercise any such right if
the result thereof could reasonably be expected to adversely affect, in any
material respect, the rights inuring to a holder of the Investment Property or
the rights and remedies of the Administrative Agent or the Secured Parties under
any Credit Document or the ability of the Administrative Agent or the Secured
Parties to exercise the same.

5.7. Receivables. (a) Other than in the Ordinary Course of Business, such
Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could adversely affect the value thereof.

(b) Such Grantor will deliver to the Administrative Agent a copy of each demand,
notice or document received by it that questions or calls into doubt the
validity or enforceability any of the then-outstanding Receivables the
non-validity or unenforceability of which could reasonably be expected to have a
Material Adverse Effect.

(c) If such Grantor shall enter into any contract or other transaction with an
Applicable Governmental Authority (as defined below) which will result in an
Applicable Governmental Authority becoming an obligor on any Receivable, such
Grantor shall (i) promptly thereafter notify the Administrative Agent thereof,
(ii) provide to the Administrative Agent all such documents and instruments, and
take all such actions, as shall be reasonably requested by the Administrative
Agent to enable the Administrative Agent to comply with the requirements of the
Federal Assignment of Claims Act or any other applicable Requirement of Law to
perfect its security interest in such Receivables and obtain the benefits of
such Act or Law with respect thereto and (iii) otherwise comply with its
obligations under Section 5.3(c) with respect thereto. As used in this
paragraph, the term “Applicable Governmental Authority” shall mean any
Governmental Authority the Requirements of Law applicable to which provide that,
for a creditor of a Person to which such Governmental Authority has an
obligation to pay money, whether pursuant to a Receivable, a General

 

-14-



--------------------------------------------------------------------------------

Intangible or otherwise, to perfect such creditor’s Lien on such obligation
and/or to obtain the full benefits of such Lien and such Requirements of Law,
certain notice, filing, recording or other similar actions other than the filing
of a financing statement under the Uniform Commercial Code must be given,
executed, filed, recorded, delivered or completed, including, without
limitation, any Federal Governmental Authority to which the Federal Assignment
of Claims Act of 1940 is applicable.

5.8. Intellectual Property. (a) Such Grantor will (i) continue to use each
Trademark in order to maintain such Trademark that is material to such Grantor
in full force free from any claim of abandonment for non-use, (ii) maintain as
in the past the quality of products and services offered under each Trademark,
(iii) use each Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iv) not
adopt or use any mark which is confusingly similar or a colorable imitation of
such Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement to the extent required by this Agreement and (v) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any material respect.

(b) Such Grantor will not do any act, or omit to do any act, whereby any Patent
that is material to such Grantor may become forfeited, abandoned or dedicated to
the public.

(c) Such Grantor (i) will employ each Copyright that is material to such Grantor
and (ii) will not (and will not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby any portion of the Copyrights
may become invalidated or otherwise impaired. Such Grantor will not do any act
whereby any portion of the Copyrights may fall into the public domain.

(d) Such Grantor will not do any act that knowingly uses any Intellectual
Property to infringe the intellectual property rights of any other Person.

(e) Such Grantor will notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
Intellectual Property that is material to such Grantor may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any such
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five (5) Business Days after the
filing thereof. Upon the reasonable request of the Administrative Agent, such
Grantor shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the

 

-15-



--------------------------------------------------------------------------------

Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Lenders’ security interest in any Copyright, Patent or Trademark
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Intellectual Property that is material to such
Grantor, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

(h) In the event that any Intellectual Property is infringed, misappropriated or
diluted by a third party, such Grantor shall (i) take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property and (ii) if such Intellectual Property is of material
economic value, promptly notify the Administrative Agent after it learns thereof
and sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.

(i) Notwithstanding anything to the contrary in this Agreement, subject to the
provisions of the Credit Agreement, nothing shall prevent any Grantor in the
Ordinary Course of Business from abandoning, ceasing to use or otherwise
impairing or disposing of any Intellectual Property if such Grantor reasonably
believes that doing so is in its business interests.

5.9. Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim in an amount which could reasonably be expected to exceed
$1,000,000, such Grantor shall within 30 days of obtaining such interest execute
and deliver documentation reasonably acceptable to the Administrative Agent
granting a security interest under the terms and provisions of this Agreement in
and to such Commercial Tort Claim.

5.10. Aircraft. (a) Such Grantor shall cause all Aircraft to be duly registered
in its name by the Aviation Authority, and the Aircraft shall at all times be
subject to United States registration and bear United States registration
markings, and shall take no action that shall cause or permit any Aircraft to
fail to be so registered, and in the event any Aircraft is not so registered,
take all necessary action to cause such Aircraft to be registered as provided
above; provided, that the foregoing shall not apply to the extent the use or
operation of such Aircraft does not require such registration. In addition, such
Grantor that owns Aircraft and/or Engines shall at all times be registered
pursuant to the Cape Town Convention.

(b) Such Grantor shall maintain, service, repair, overhaul and test, or shall
cause to be maintained, serviced, repaired, overhauled or tested, each Aircraft
in accordance with any Material Contracts applicable thereto and so as to keep
such Aircraft in good operating condition, ordinary wear and tear excepted, and
in such condition as may be necessary to enable the airworthiness certification
of such Aircraft to be maintained in good standing at all times under the
Transportation Code and all FAA regulations thereunder. Each Grantor shall
maintain, or cause to be maintained, all records, logs and other materials
required to be maintained in respect of the

 

-16-



--------------------------------------------------------------------------------

Aircraft by the Transportation Code, FAA regulations thereunder, the FAA or any
other Governmental Authority, and shall promptly furnish to the Administrative
Agent such information as the Administrative Agent may reasonably request with
respect thereto.

(c) The Aircraft shall at all times be used solely for commercial or business
purposes (including, without limitation, dry leases); provided, however, that
the Aircraft may be used as part of Civilian Reserve Air Fleet. No Grantor will
permit any Aircraft to be maintained, used or operated in violation of any
insurance policy provisions, any Material Contract or any Requirement of Law of
any Governmental Authority having jurisdiction (domestic or foreign), including
without limitation the FAA, or in violation of any airworthiness certificate,
license, registration or operating certificate relating to such Aircraft and
issued by any such Governmental Authority, nor will any Grantor suffer any
Aircraft to be so maintained, used or operated. No Grantor will operate or
suffer any Aircraft to be operated except within the geographical limits set
forth in applicable insurance policies or operating certificates, whichever may
be the more restrictive. In the event that any Requirement of Law requires
alteration or modification of any Aircraft, the Grantors will conform thereto or
obtain conformance therewith at no expense to the Administrative Agent. The
Grantors will permit or require each Aircraft to be operated only by (i) pilots,
appropriately qualified and licensed, considering the particular authorized
business or commercial purpose involved and (ii) appropriately qualified and
licensed mechanics, but only in connection with taxi operations, and will permit
each Aircraft to be maintained only by duly licensed and qualified mechanics or
others as permitted by any Aviation Authority with jurisdiction over such
maintenance. Without limiting the generality of the foregoing, Grantors will not
operate or locate any Aircraft or suffer any Aircraft to be operated or located
in any recognized or, in any Grantor’s reasonable judgment, threatened area of
hostilities, unless such operation is within the scope of such Grantor’s
insurance coverage or in connection with a contract with the government of the
United States of America pursuant to which said government has assumed liability
for all damage, loss, destruction or failure to return possession of such
Aircraft at the expiration of the term of such contract as well at for any
injury to person or damage to property of others.

(d) Grantors shall not change the primary location or primary base of operations
of any Aircraft from the locations set forth on Schedule 6 other than with at
least 10 Business Days’ prior written notice to the Administrative Agent.

(e) Such Grantor will not permit the Aircraft owned or leased by it to be landed
except at established and properly maintained airports and runways except when
reasonably necessary as a precautionary measure or in an emergency in order to
prevent the probable occurrence of damage to such Aircraft or injury to persons.

5.11. Further Assurances. Each Grantor shall furnish to the Administrative Agent
from time to time upon request statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail and in form and substance reasonably satisfactory to the Administrative
Agent. Further, at any time and from time to time, at the request of the
Administrative Agent, and at the sole expense of such Grantor, each Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and

 

-17-



--------------------------------------------------------------------------------

documents and take such further action as the Secured Parties may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including the filing of
any financing or continuation statement under the UCC (or other similar laws) in
effect in any jurisdiction with respect to the security interests created
hereby.

SECTION 6. REMEDIAL PROVISIONS

If any Event of Default shall have occurred and be continuing under Section 10
of the Credit Agreement, the Administrative Agent may exercise in respect of the
Collateral any of the following rights and remedies:

6.1. Certain Matters Relating to Receivables. (a) The Administrative Agent shall
have the right to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications.

(b) If required by the Administrative Agent, any payments of such Receivables,
when collected by any Grantor, (i) shall be forthwith (and, in any event, within
two Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the other Secured Parties, segregated from other funds of such
Grantor. Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

(c) At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders and invoices.

6.2. Communications with Obligors; Grantors Remain Liable. (a) The
Administrative Agent in its own name or in the name of others may communicate
with obligors under the Receivables to verify with them to the Administrative
Agent’s satisfaction the existence, amount and terms of any such Receivables.

(b) Upon the request of the Administrative Agent each Grantor shall notify
obligors on the Receivables that such Receivables have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, and whether or not an Event
of Default shall have occurred or be continuing, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations

 

-18-



--------------------------------------------------------------------------------

to be observed and performed by it thereunder, all in accordance with the terms
of any agreement giving rise thereto. Neither the Administrative Agent nor any
Secured Party shall have any obligation or liability under any such Receivable
(or any agreement giving rise thereto) by reason of or arising out of this
Agreement or the receipt by the Administrative Agent or any Secured Party of any
payment relating thereto, nor shall the Administrative Agent or any Secured
Party be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any such Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3. Pledged Stock. (a) If the Administrative Agent shall give notice of its
intent to exercise such rights to the relevant Grantor or Grantors, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments (including sums paid upon the liquidation or dissolution of any Issuer
or in connection with any distribution of capital) or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in accordance with the provisions of the Credit Agreement and
(ii) any or all of the Investment Property shall be registered in the name of
the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing. If any sums of money paid or distributed in respect of Investment
Property, which the Administrative Agent shall be entitled to receive pursuant
to clause (i) above, shall be received by a Grantor, such Grantor shall, until
such money is paid to the Administrative Agent, hold such money in trust for the
Administrative Agent and the Secured Parties as additional collateral for the
Obligations.

(b) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent.

 

-19-



--------------------------------------------------------------------------------

6.4. Proceeds to be Turned Over to Administrative Agent. If the Administrative
Agent so requests, all Proceeds received by any Grantor consisting of cash,
checks and Cash Equivalents shall be held by such Grantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5. Application of Proceeds. If an Event of Default shall have occurred or be
continuing, the Administrative Agent may (and shall at the request of the
Required Lenders) apply any payments received by it under any of the Credit
Documents and all or any part of Proceeds required to be included in Collateral
held in any Collateral Account in payment of the Obligations as set forth in
Section 10.16 of the Credit Agreement.

6.6. Code and Other Remedies. The Administrative Agent, on behalf of the Secured
Parties, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the New York UCC or any other applicable law. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may reasonably deem advisable and at such prices as it may
reasonably deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places that the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
out-of-pocket costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative

 

-20-



--------------------------------------------------------------------------------

Agent and the Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations in accordance with Section 6.5 hereof, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted by applicable
law, each Grantor waives all claims, damages and demands it may acquire against
the Administrative Agent or any Lender arising out of the exercise by them of
any rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

6.7. Securities Law Restrictions. (a) Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Stock for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.7 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives, to the fullest extent permitted by
applicable law, and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing under the Credit Agreement.

6.8. Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Administrative Agent or any Lender to collect such deficiency.

6.9. Maintenance of United States Citizenship of Grantors. The parties hereto
acknowledge that each Grantor that is granting a security interest in Aircraft
is an air carrier certificated by the United States Department of Transportation
(DOT) and Federal Aviation Administration (FAA) pursuant to the United States
Code, Title 49 (Transportation), Subtitle VII, and applicable DOT and

 

-21-



--------------------------------------------------------------------------------

FAA regulations. Notwithstanding any other provision of this Agreement, the
Administrative Agent agrees to exercise its rights and remedies under this
Agreement in a manner that complies in all material respects at all times, and
each Grantor hereby agrees that it will comply at all times, with the United
States citizenship requirements of the above-mentioned laws and regulations and
any successor provisions thereto (the “Citizenship Requirements”). Any exercise
by the Administrative Agent of such rights shall be void ab initio and
unenforceable to the extent that such exercise would result in contravention of
or failure to meet the Citizenship Requirements. Nothing in this Section shall
in any way affect or impair the Lien of the Administrative Agent, for the
benefit of the Lenders, in the Collateral or the exercise by the Administrative
Agent of its rights and remedies under this Agreement or any Aircraft Security
Agreement filed with the FAA, so long as such exercise is in compliance with the
Citizenship Requirements. Further, nothing in this Section shall give rise to
any claims, causes of action or other rights in favor of any Grantor against the
Administrative Agent or any Lender.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, subject to the
last sentence of this clause (a), as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any such Receivable or with respect to any other Collateral whenever
payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

-22-



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may reasonably deem
appropriate; (7) subject to any licenses (and the rights granted therein)
existing at the time of such assignment, assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Administrative Agent shall in its
sole discretion determine; and (8) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless a Default or an Event of
Default shall have occurred.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The reasonable out-of-pocket expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

-23-



--------------------------------------------------------------------------------

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Secured Parties hereunder are solely to protect the Administrative
Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Lender to exercise any such
powers. The Administrative Agent and the Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment.

7.3. Filing of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” or “all assets” in any such financing statements. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof.

7.4. Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

-24-



--------------------------------------------------------------------------------

SECTION 8. MISCELLANEOUS

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 12.12 of the Credit Agreement.

8.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 12.3 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 7.

8.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

8.4. Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its out-of-pocket
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Credit Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel to
the Administrative Agent.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrowers would be required to do so pursuant to Section 12.1 of the Credit
Agreement.

 

-25-



--------------------------------------------------------------------------------

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.

8.5. Successors and Assigns. This Agreement shall be binding upon the permitted
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent, the Letter of Credit Issuer and the Secured Parties and
their permitted successors and assigns; provided that no Grantor may, except
pursuant to a merger or consolidation expressly permitted by Section 9.2 of the
Credit Agreement, assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.

8.6. Setoff. In addition to any rights now or hereafter granted under applicable
law or otherwise, and not by way of limitation of any such rights, during the
continuance of an Event of Default, the Administrative Agent and each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Grantor, any such notice being hereby
expressly waived by each Grantor to the fullest extent permitted by applicable
law, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of any Grantor against and on account of the
Obligations of such Grantor then due and payable to the Administrative Agent or
such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations of the Borrowers
purchased by such Lender pursuant to Section 12.4(b) of the Credit Agreement,
and all other claims of any nature or description then due and payable arising
out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand hereunder and although said deposits or Indebtedness owing
by the Administrative Agent or such Lender, or any of them, shall be contingent
or unmatured. The Administrative Agent and each Lender shall notify such Grantor
promptly of any such setoff and the application made by the Administrative Agent
or such Lender of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent and each Lender under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Administrative Agent or such Lender may have.

8.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

-26-



--------------------------------------------------------------------------------

8.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10. Integration. This Agreement and the other Credit Documents represent the
agreement of the Grantors, the Administrative Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Credit Documents.

8.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12. Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and of any state court of the State of New York located in the Borough of
New York and any appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.12 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents to which it is a party;

(b) neither the Administrative Agent, the Letter of Credit Issuer nor any
Lender, in such capacity, has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Credit Documents, and the

 

-27-



--------------------------------------------------------------------------------

relationship between the Grantors, on the one hand, and the Administrative Agent
and the Secured Parties, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14. Additional Grantors. Each Subsidiary of Holdings that is required to
become a party to this Agreement pursuant to Section 8.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15. Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder and execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by Section 9.2 of the Credit
Agreement, then (i) the Liens created hereby on such Collateral shall
automatically be released and (ii) the Administrative Agent, at the request and
sole expense of such Grantor, shall execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral.

8.16. Subordination. Each Grantor agrees that any Indebtedness of any Grantor
owing to any other Grantor pursuant to Section 9.4(b) of the Credit Agreement,
whether created prior to, on, or after the date hereof (the “Intercompany
Debt”), shall be subordinated in right of payment to the prior payment in full
of all Obligations. Following the Borrowers’ receipt of notice from the
Administrative Agent given during the existence of an Event of Default, the
Grantors shall pay to the Administrative Agent any and all payments in respect
of the Intercompany Debt and any amount so paid to the Administrative Agent
shall be applied to payment of the Obligations as provided in Section 6.5
hereof. Each payment on the Intercompany Debt received in violation of any of
the provisions hereof shall be deemed to have been received by such Grantor as
trustee for the Secured Parties and shall be paid over to the Administrative
Agent immediately on account of the Obligations, but without otherwise affecting
in any manner such Grantor’s liability hereof. So long as no Event of Default
has occurred and is continuing, the Grantors may make and receive payments among
themselves in respect of the Intercompany Debt. Notwithstanding anything in this
Section 8.16 to the contrary, the Cargo Holdings Intercompany Loan, evidenced by
the Cargo Holdings Intercompany Note, shall be permitted to be extinguished upon
the consummation of the CHI Merger.

 

-28-



--------------------------------------------------------------------------------

8.17. WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

[Signatures Appear on Following Page]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

ABX HOLDINGS, INC. ABX AIR, INC. CHI ACQUISITION CORP. ABX CARGO SERVICES, INC.
ABX MATERIAL SERVICES, INC. FIRST SUBSIDIARY CORPORATION By:   /s/ Quint O.
Turner   Name:   Quint O. Turner   Title:   Chief Financial Officer 727 AIRCRAFT
ONE, INC. By:   /s/ George A. Golder   Name:   George A. Golder   Title:  
Corporate Secretary 727 AIRCRAFT TWO, INC. By:   /s/ George A. Golder   Name:  
George A. Golder   Title:   Corporate Secretary 757 AIRCRAFT ONE, LLC By:   /s/
Peter F. Fox   Name:   Peter F. Fox   Title:   Sole Manager 767 AIRCRAFT ONE,
LLC By:   /s/ Peter F. Fox   Name:   Peter F. Fox   Title:   Sole Manager

[Signatures Continue on Following Page]

[Signature Page to Guarantee & Collateral Agreement]



--------------------------------------------------------------------------------

AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY By:   /s/ Todd A. Hunter  
Name:   Todd A. Hunter   Title:   Sole Manager CAPITAL CARGO INTERNATIONAL
AIRLINES, INC. By:   /s/ George A. Golder   Name:   George A. Golder   Title:  
Corporate Secretary CAPITAL CARGO REAL ESTATE HOLDINGS, INC. By:   /s/ Peter F.
Fox   Name:   Peter F. Fox   Title:   President CAPITAL LOGISTICS, INC. By:  
/s/ George A. Golder   Name:   George A. Golder   Title:   Corporate Secretary
CARGO AIRCRAFT MANAGEMENT, INC. By:   /s/ Todd A. Hunter   Name:   Todd A.
Hunter   Title:   Treasurer CARGO AVIATION, INC. By:   /s/ George A. Golder  
Name:   George A. Golder   Title:   Corporate Secretary CARGO HOLDINGS
INTERNATIONAL, INC. By:   /s/ Peter F. Fox   Name:   Peter F. Fox   Title:  
President

[Signatures Continue on Following Page]

 

-31-



--------------------------------------------------------------------------------

DC-8 AIRCRAFT ONE, INC. By:   /s/ George A. Golder   Name:   George A. Golder  
Title:   Corporate Secretary DC-8 AIRCRAFT TWO, LLC By:   /s/ Peter F. Fox  
Name:   Peter F. Fox   Title:   Sole Manager By:   /s/ George A. Golder   Name:
  George A. Golder   Title:   Corporate Secretary LGSTX FUEL MANAGEMENT, INC.
By:   /s/ Frank J. Visconti   Name:   Frank J. Visconti   Title:   President
LGSTX GROUP, INC. By:   /s/ Todd A. Hunter   Name:   Todd A. Hunter   Title:  
Treasurer LGSTX SERVICES, INC. By:   /s/ Todd A. Hunter   Name:   Todd A. Hunter
  Title:   Treasurer

 

-32-



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND CONSENT***

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of December 31, 2007 (the “Agreement”), made by
the Grantors parties thereto for the benefit of SUNTRUST BANK, as Administrative
Agent. The undersigned agrees for the benefit of the Administrative Agent and
the Secured Parties as follows:

1. The undersigned will be bound by the terms of the Agreement and will comply
with such terms insofar as such terms are applicable to the undersigned.

2. The undersigned will notify the Administrative Agent promptly in writing of
the occurrence of any of the events described in Section 5.6(a) or (b) of the
Agreement.

3. The terms of Sections 6.3(b) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(b) or 6.7 of the Agreement.

 

[NAME OF ISSUER] By       Name:     Title:   Address for Notices:

 

 

 

Fax:

--------------------------------------------------------------------------------

*** This consent is necessary only with respect to any Issuer which is not also
a Grantor. This consent may be modified or eliminated with respect to any Issuer
that is not controlled by a Grantor. If a consent is required, its execution and
delivery should be included among the conditions to the initial borrowing
specified in the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                     , 20    , made by
                                                 , a                     
corporation (the “Additional Grantor”), in favor of SUNTRUST BANK, as
administrative agent (in such capacity, the “Administrative Agent”), for the
lending and other financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, ABX AIR, INC., a Delaware corporation (“ABX”) and CHI ACQUISITION
CORP., a Florida corporation (“CHI”, together with ABX, the “Borrowers”), ABX
HOLDINGS, INC., a Delaware corporation (“Holdings”), the Lenders and the
Administrative Agent have entered into a Credit Agreement, dated as of
December 31, 2007 (as amended, modified, supplemented or restated from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrowers, Holdings and
certain of their Affiliates (other than the Additional Grantor) have entered
into the Guarantee and Collateral Agreement, dated as of December 31, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Administrative Agent for the benefit
of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.10 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder (including the guaranty obligations in Section 2 of the
Guaranty and Collateral Agreement) and further grants to the Administrative
Agent on behalf of the Secured Parties a security interest in the Collateral,
pursuant to Section 3 of the Guaranty and Collateral Agreement. The information
set forth in Annex 1-A hereto is hereby added to the information set forth in
the Schedules to the Guarantee and Collateral Agreement. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct on and as the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:       Name:     Title:  



--------------------------------------------------------------------------------

Annex 1-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4

Supplement to Schedule 5

Supplement to Schedule 6

Supplement to Schedule 7